Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s submission of response was received on 07/08/2020. Presently claims 12-14, 17-18 and 20-22 are pending. Claims 1-11, 15-16 and 19 have been canceled

Response to Arguments
Applicant's arguments filed 07/08/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that “the Examiner has located in Reiter H1, H2, and H3 in areas all below the impact grinding space below the part 7, wherein comparable locations noted by the Examiner in Kamase are all between the grinding plates 6 and within the impact grinding space. the Examiner states that the central height region H2 has the largest internal width at a widest location and is located below the crushing circle of the rotor. This is again inconsistent with Kamase, as the widest portion of Kamase is clearly within the crushing circle due to the shape of the grinding plates 6. Furthermore, the upper-side entry opening 14 of Reiter is a chute that is adjusted with a slide 18, wherein the Examiner has pointed to a completely different location in Kamase for the upper-side entry opening that is completely located between the grinding plates 6 and is adjustable by function of the adjustment of the grinding plates. It is also to be noted that the parts 7 with respect to the rotor hammers 6 of Reiter are adjusted by the cleat device 20 and spindle 21 [147-172] which have absolutely no effect on the width of the upper-side entry opening 14, as is clearly required by the claim language. Thus, the two upper-side entry openings are inconsistent, incongruent, and incompatible with each other”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, independent Claim Rejections - 35 USC § 103, and the secondary prior art of Reiter (DE2015763A1) is used only to teach the limitations that missing from main art of Kamase (JP2003093903A);
The secondary art of Reiter (DE2015763A1 is used to teach the configuration of the relation between the location of the impact mechanism and the location of the rotor;
Further, the Examiner did not modify the prior art of Kamase by the teaching of the adjustment of the of the chute (18) of the prior art of Reiter;
In page 14 of the last Non-Final Rejection; the Examiner motivation statement clearly indicated that “to replace the configuration of the impact mechanism and rotor of the apparatus of Kamase by the configuration of the impact mechanism as taught by Reiter”;
 i.e the relation between the location of the impact mechanism and the location of the rotor, 
There is no changing in the entry opening of the prior art of Kamase;
Accordingly, this argument is not persuasive.

    PNG
    media_image1.png
    702
    851
    media_image1.png
    Greyscale


















Applicant argued that “in order to justify the combination of and modification of Kamase by Reiter, the Examiner cites KSR and that "combining prior art elements according to known methods to yield predictable results requires only routine skill in the art." However, as pointed out below, the corresponding elements of Kamase and Reiter are not similar in structure or function, and the proposed combination is not "a combination of prior art elements according to known methods to yield predictable results.". The structural dissimilarities of Kamase (for example, the fixed width input port 1, an upper-side entry opening that is adjustable between grinding plates 6, and spaces and regions all within the grinding space and between the grinding plates 6) and Reiter (for example, an upper-side entry opening 14 that is below the part 7 and is not adjustable via the spindle 21 but instead via a slide 18, and spaces and regions below the grinding space) do not lend themselves to a routine combination prior art elements according to known methods to yield predictable results”.

In response to this argument, there is no changing in the entry opening of the prior art of Kamase;
the input port (1) never be used in the rejection, and never be modified;
Further, both of the prior arts of Kamase and Reiter are related to an impact crusher with an adjustment installation; and they have similar function and structure which is using an adjustment impact mechanism to crush the material;

And it is not necessary for both of the prior arts of Kamase and Reiter to be exact identically same structure;
And to replace the configuration of the impact mechanism and rotor of the apparatus of Kamase by the configuration of the impact mechanism and rotor as taught by Reiter is requires only routine skill in the art because it will yield the same result of using an adjustment impact mechanism to crush the material.

Accordingly, this argument is not persuasive.

Applicant argued that “It is clear that when Kamase is to be modified by Reiter as proposed by the Examiner, that the principle of operation of Kamase would be completely changed, as the proposed modifications based on Reiter result in a complete redesign of Kamase, with the only possible motivation for the proposed modification coming from Applicant's disclosure and claim language. Even in doing so, the redesigned Kamase fails to teach the limitations of claim 12”.

In response to this argument, this is incorrect;
Replacing the replace the configuration of the impact mechanism and rotor of the apparatus of Kamase by the configuration of the impact mechanism and rotor as taught by Reiter will not result to destroy the prior art of Kamase because it is only changing the relation between the location of the impact mechanism and the location of rotor as taught by Reiter;
Further, the modification of in view of Reiter teach the limitation of claim 12 (see Claim Rejections - 35 USC § 103 section below).

Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamase (JP2003093903A attached NPL, English Machine translation) in view of Reiter (DE2015763A1 attached NPL, English Machine translation).
Regarding claim 12, Kamase disclose an impact crusher, comprising: 
a crusher housing (fig.1: (3)) (paragraphs 121 and 154), said crusher housing having an upper-side entry opening (see fig.1 below: the space that formed by the upper parts of the upper parts of the arms (6)) for the mineral material to be comminuted (paragraphs 76 and 101-108) (paragraphs 121 and 154); 
a reversible rotor (fig.1: (8)) defining a horizontal rotation axis and configured for propelling mineral material against wear members (fig.1: (14)) in the crusher housing; 
a drive for driving the rotor (paragraph 144: rotation drive); 
an impact mechanism (fig.1: (6)) delimiting an impact-grinding space (see fig.1 below) for accommodating the rotor (fig.1: (8)), 
said impact mechanism being adjustable relative to the crusher housing and relative to the rotor (paragraphs 171-194 and 206-215), 
an adjustment installation (fig.1: (17) and (28)) configured to set a spacing of the impact mechanism from the rotor (paragraphs 171-194 and 206-215); and 
an upper impact space adjoining a top of the impact-grinding space (see fig.1 below), 
said upper impact space having an upper height region that is below the upper-side entry of the opening of the crusher housing,
Wherein the adjustment installation includes an upper impact arm adjustment (fig.1: (12)) with bearing points linearly (fig.2: (16)) displaceable in a horizontal direction guided in gate guides (fig.2: (16)) for adapting a width of an upper impact space and a width of the entry opening to a maximum charge size of the mineral material to be comminuted (figs.1-2: the upper impact arm to adjust upper gap between the upper side of the element (14) thereby adapting the width of the entry opening (see fig.1 below)) (paragraphs 171-194), and 
a lower impact arm adjustment (fig1: (28)) for adjusting a spacing of the wear members in the lower impact-grinding space to a crushing circle of the rotor (paragraphs 206-215), and 
Wherein the impact mechanism includes impact arms (fig.2: the arm of the element (6)) which extend into the upper impact space such that a width of the impact-grinding space is adjustable conjointly with a width of the upper impact space (paragraphs 263-274),

Kamase does not disclose a central height region that adjoins the upper height region, and a lower height region that is contiguous to the lower impact-grinding space, with each of the upper, central and lower height regions being defined by a horizontally measured internal width, wherein the central height region is a region having a largest internal width and at a widest location thereof, which is below a crushing circle of the rotor, has a maximum width which is larger than a diameter of the crushing circle of the rotor.

    PNG
    media_image1.png
    702
    851
    media_image1.png
    Greyscale















Reiter teaches an impact crusher, comprising: 
a crusher housing (fig.2: (10)), said crusher housing having an upper-side entry opening (figs.1-2: (14)) for the mineral material to be comminuted (paragraphs 76 and 101-108); 
a reversible rotor (fig.2: (2)) defining a horizontal rotation axis and configured for propelling mineral material against wear members in the crusher housing (paragraph 187); 
a drive for driving the rotor (paragraph 78); 
an impact mechanism (fig.2: (8)) delimiting an impact-grinding space (see fig.2 below) for accommodating the rotor (fig.2: (2)), 
said impact mechanism being adjustable relative to the crusher housing and relative to the rotor (paragraphs 147-172), 
an adjustment installation (figs.1-3: (20)) configured to set a spacing of the impact mechanism from the rotor; and 
an upper impact space (see fig.2 below: H1) adjoining a top the impact-grinding space (see fig.2 below) (paragraph 121)), 
said upper impact space having an upper height region (see fig.2 below: (H1)) that is below the upper-side the entry opening (figs.1-2: (14)) of the crusher housing, 
a central height region (see fig.2 below: (H2)) that adjoins the upper height region, and 
a lower height region (see fig.2 below: (H3)) that is contiguous to the lower impact-grinding space, with each of the upper, central and lower height regions being defined by a horizontally measured internal width (see fig.2 below), 
wherein the central height region is a region having a largest internal width and at a widest location thereof (see fig.2 below), 
which is below a crushing circle of the rotor, has a maximum width (see fig.2 below) which is larger than a diameter of the crushing circle of the rotor (fig.2: see the rotation circle at element (6) of the rotor (2)),
Wherein the adjustment installation includes an upper impact adjustment for adapting a width of the upper impact space (paragraph 152 and figs.1-2: the element (8) can be pivoted on the element (9) thereby adapting the width of the upper impact space and) and a width of the upper-side entry opening (paragraphs 112-120 and figs.1-2: the elements (18) for adjusting the entry (14)) to a maximum charge size of the mineral material to be comminuted, and 
a lower impact arm adjustment (fig.3: the spindle (21) of the element (20)) for adjusting a spacing of the wear members in the lower impact-grinding space to a crushing circle of the rotor (paragraphs 147-152 and 170: the spindle (21) is configured to adjust the element (7) with respect to the rotor (2); and the wall (8) is pivoted at upper pin (9)),
Wherein the impact mechanism includes impact arms (fig.3: the spindle (21) of the element (20)) which extend into the upper impact space such that a width of the impact-grinding space is adjustable conjointly with a width of the upper impact space (paragraphs 147-152 and 170: the spindle (21) is configured to adjust the element (7) with respect to the rotor (2); and the spindle (21) is configured to adjust the wall (8) which is pivoted at upper pin (9)).

    PNG
    media_image2.png
    679
    918
    media_image2.png
    Greyscale
















Both of the prior arts of Kamase and Reiter are related to an impact crusher with an adjustment installation;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the configuration of the impact mechanism and rotor of the apparatus of Kamase by the configuration of the impact mechanism and rotor as taught by Reiter thereby having an upper impact space adjoining a top the impact-grinding space, said upper impact space having an upper height region that is below the upper-side the entry opening of the crusher housing, a central height region that adjoins the upper height region, and a lower height region that is contiguous to the lower impact-grinding space, with each of the upper, central and lower height regions being defined by a horizontally measured internal width, wherein the central height region is a region having a largest internal width and at a widest location thereof, which is below a crushing circle of the rotor, has a maximum width which is larger than a diameter of the crushing circle of the rotor, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 13, Reiter teaches the central height region (see fig.2 above: (h2)) of the upper impact space on both sides of a central vertical plane (see fig.2 above) of the impact crusher is configured so as to be concave (see fig.2 above: see the concave area of (h2)), 
said upper impact space having a width which decreases toward the lower height region (see fig.2 above: see the decreases width of (h1)).  

Regarding claim 14, Reiter teaches the maximum width in the central height region (see fig.2 above: the width of (h2)) is larger than a width of the lower impact-grinding space (see fig.2 above: the width of (h1)), measured at a height level of the rotation axis of the rotor (see fig.2 above).  


Regarding claim 17, Reiter teaches the lower height region (see fig.2 above: (h3)) of the upper impact space has a lower end configured as a crushing edge (see fig.2 above) with a contour of the impact mechanism.  

Regarding claim 18, Reiter teaches the impact mechanism includes a left impact arm having wear members and a right impact arm having wear members, said left and right impact arms being configured so as to be mirror- symmetrical in relation to a central vertical plane of the impact crusher (fig.1: the spindle arms of the left and the right elements (20) with crushing members (7)), 
wherein an internal contour of the left and right impact arms in the upper impact space and the impact-grinding space corresponds substantially to a contour of letter B in terms of two successive concave arcs (figs.1 and 2: see the profile of the wall (8)).  


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kamase (JP2003093903A attached NPL, English Machine translation) in view of Reiter (DE2015763A1 attached NPL, English Machine translation) as applied to claim 12 above, and further in view of Edwin (US2471068A).

Regarding claim 20, Kamase in view of Reiter does not disclose the crusher housing has an internal impact space with an exit opening, 
However, any crusher housing must have an exit opening for collecting the materials that processed by the crusher.
Kamase in view of Reiter does not disclose further comprising a separation wall disposed above the rotor and dividing the exit opening into two separate ducts.  

Edwin disclose an impact crusher (col.1 lines 26-col.2 line 16), comprising:
a crusher housing (fig.1: (12));
a reversible rotor (fig.1: (21)) defining a horizontal rotation axis and configured for propelling mineral material against wear members in the crusher housing;
a drive for driving the rotor (fig.2);
an impact mechanism (fig.1: (25)) delimiting an impact-grinding space for accommodating the rotor, said impact mechanism being adjustable relative to the crusher housing and relative to the rotor,
an adjustment installation (fig.2: (27)) configured to set a spacing of the impact mechanism from the rotor; and
an exit opening (fig.2: (28)), and further comprising a separation wall (fig.2: (29)) disposed above the rotor and dividing the exit opening into two separate ducts depending on the direction of the rotation of the rotor.

Both of the prior arts of Kamase and Edwin are related to a reversible impact crusher having an adjusting impact mechanism;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kamase to have an internal impact space with an exit opening, and further comprising a separation wall disposed above the rotor and dividing the exit opening into two separate ducts as taught by Edwin, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kamase (JP2003093903A attached NPL, English Machine translation) in view of Reiter (DE2015763A1 attached NPL, English Machine translation) as applied to claim 12 above, and further in view of Cohen (US7229041B2).

Regarding claim 21, Kamase in view of Reiter does not disclose an infeed installation to the entry opening for the mineral material to be comminuted; 
an outfeed installation for outfeeding comminuted mineral material from the exit opening to a drop-off end; and a frame on which the crusher housing, the infeed installation, the outfeed installation, and the drive are disposed.  

Cohen teaches an impact crusher (figs.4 and 5: (114)) (col.1 lines 24-col.4 lines 11), comprising:
a crusher housing having a crusher rotor (fig.5A: (126)),
an infeed installation (fig.4: (118)) to the entry opening for the mineral material to be comminuted; 
an outfeed installation (fig.4: (136)) for outfeeding comminuted mineral material from the exit opening to a drop-off end; and 
a frame on which the crusher housing, the infeed installation, the outfeed installation, and the drive are disposed ((fig.4: all the processing parts are disposed on a frame).

Kamase disclose the crusher is for crushing rocks and a like (paragraph 13), and obviously this type of crushers needs to be mobile to the working site for processing rocks and a like in order for decrease the cost of transportation of the material to be crushed;
Cohen disclose the crusher is for crushing rocks and a like

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kamase to disposed in a tractor-trailer vehicle that have an infeed installation to the entry opening for the mineral material to be comminuted; an outfeed installation for outfeeding comminuted mineral material from the exit opening to a drop-off end; and a frame on which the crusher housing, the infeed installation, the outfeed installation, and the drive are disposed as taught by Cohen in order for decrease the cost of transportation of the material to be crushed since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 22, Cohen teaches a running gear disposed on the frame for mobility (fig.4: (101)).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753